Citation Nr: 9907803	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-06 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for dizzy spells.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to a rating in excess of 20 percent for 
residuals of a cervical spine injury.

6.  Entitlement to an increased (compensable) rating for 
residuals of stab wounds to the left thigh, back, and left 
thumb.

7.  Entitlement to an increased (compensable) rating for 
residuals of a stab wound to the abdomen with history of 
colostomy.

8.  Entitlement to an increased (compensable) rating for 
residual scars about the hairline.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Winston-Salem Regional Office (RO).  By August 1997 
rating decision, the RO denied his claims of service 
connection for a seizure disorder, an acquired psychiatric 
disorder, and compensable ratings for residuals of stab 
wounds to the left thigh, back, and left thumb, residuals of 
a stab wound to the abdomen with history of colostomy, and 
residual scars about the hairline.  The RO also denied an 
evaluation in excess of 20 percent for residuals of a 
cervical spine injury.  By March 1998 rating decision, the RO 
denied service connection for headaches and dizzy spells.  In 
January 1999, the veteran testified at a Board hearing in 
Washington, D.C.

Appellate review of the claims of service connection for a 
seizure disorder, a compensable rating for residuals of a 
stab wound to the abdomen, and a rating in excess of 20 
percent for residuals of a cervical spine injury is deferred 
pending completion of the development requested in the remand 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims of service connection for 
headaches and compensable ratings for scars has been obtained 
by the RO.

2.  Chronic headaches were not evident in service and the 
probative and persuasive evidence does not demonstrate a 
continuity of symptomatology since active service or a link 
between any current headaches and the veteran's active 
service, any incident therein, or any service-connected 
disability.

3.  Dizzy spells were not clinically evident in service and 
no competent (medical) evidence has been submitted showing 
that the veteran has a current disability manifested by dizzy 
spells which is related to active service, any incident 
therein, any reported continuous symptomatology, or any 
service-connected disability.

4.  An acquired psychiatric disorder was not clinically 
evident in service and no competent (medical) evidence has 
been submitted relating any current psychiatric disability to 
active service, any incident therein, any reported continuous 
symptomatology, or any service-connected disability.

5.  The residuals of stab wounds to the left thigh, back, and 
left thumb consist of well-healed, nonadherent scars, without 
objective evidence of tenderness, pain, repeated ulceration, 
or limitation of function.

6.  The veteran's residual scars about the hairline are 
manifested by well-healed depressed scars, without objective 
evidence of tenderness, pain, repeated ulceration, or 
limitation of function.


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310(a) (1998).

2.  The claims of service connection for dizzy spells and an 
acquired psychiatric disability are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a compensable evaluation for residuals 
of stab wounds to the left thigh, back, left thumb, and 
residual scars about the hairline have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that in October 1980, the 
veteran sustained a compression fracture at the C6 level and 
a laceration of the scalp after he became intoxicated and 
fell down a flight of stairs.  He was treated with cervical 
traction and a C5-7 spinal fusion.  Post-operatively, he 
developed infected pin tracts from the halo vest; these 
wounds were treated with antibiotics and resolved.  The 
diagnoses listed on the February 1981 discharge summary 
include cervical fracture at C6, with no artery or nerve 
involvement, and post-operative pin tract infection.  In 
February 1981, he reported headaches and neck pain; the 
assessment was muscle spasms.

Subsequent service medical records show that in August 1982, 
the veteran again required emergency medical treatment after 
he sustained multiple stab wounds in a barroom altercation.  
On examination, a superficial wound of the low back was noted 
in the area of L1.  A second wound was observed in the 
posterior axillary line of the left chest and appeared to be 
deep with surrounding subcutaneous hematoma.  A third wound 
was noted on the anterior left flank, approximately 2 
centimeters in diameter; this wound also appeared to be deep 
with subcutaneous hematoma.  A fourth wound over the left hip 
was described as superficial and a fifth wound involved the 
dorsum of the left thumb.  The veteran underwent exploration 
of the wounds with closures.  In addition, a colostomy was 
required secondary to the left flank stab wound which was 
determined to have entered the upper descending colon.  The 
veteran subsequently developed a hematoma of the transverse 
and descending mesocolon and underwent a partial resection in 
the greater omentum; the colostomy was closed.

The veteran's January 1983 military separation medical 
examination showed scars of the posterior neck, left flank, 
midline abdomen, and inferior to the left scapula.  
Examination of the neck was normal; psychiatric and 
neurologic examinations were also normal.  The veteran denied 
frequent or severe headaches, dizziness or fainting spells, 
epilepsy or fits, depression or excessive worry, nervous 
trouble of any sort, and periods of unconsciousness.  

Following his separation from service, in June 1986 the 
veteran filed a claim of service connection for residuals of 
multiple stab wounds to the left side, back, and left hand.  
His application form is silent for complaints of headaches, 
dizzy spells, or a psychiatric disorder.  In a July 1986 
statement, he indicated that he had not received medical 
treatment since his separation from service.  However, he 
indicated that he had recently developed "problems with my 
side and stomach where I was stabbed."  

In connection with his claim, the veteran was afforded a VA 
medical examination in August 1986 at which he reported a 
history of multiple stab wounds in service.  He stated that 
his biggest current complaint was stomach pain in the morning 
which resolved "fairly well" by the afternoon.  Physical 
examination showed that the veteran had a 10 inch long 
vertical incision scar on the abdomen which was healed, 
nonadherent, and nontender.  A colostomy scar was measured as 
1 by 2 inches and was described as healed and slightly 
depressed.  Lateral and inferior to this scar was a left 
flank scar about 4 inches long which was well, healed and 
nontender.  Also noted was a 3 inch long well healed 
superficial stab wound scar on the left back.  The left thumb 
scar was described as well healed, nontender, and 
nonadherent.  Also noted were small indented scars about the 
hairline as memorials to the halo and tongs.  The diagnoses 
included residuals of injury to cervical spine, asymptomatic; 
residuals of stab wounds of the abdomen with subsequent 
colostomy and subsequent closure of colostomy, minimal 
symptoms; and history of several superficial stab wounds, 
healed, no medical significance, including back, left hand, 
left thigh.  

Based on the foregoing, by October 1986 rating decision, the 
RO granted service connection for residuals of stab wounds to 
the abdomen with history of colostomy, and residuals of stab 
wounds to the left thigh, back, and left thumb.  
Noncompensable ratings were assigned for these disabilities 
pursuant to Diagnostic Code 7805.  Thereafter, by April 1988 
rating decision, the RO granted service connection for 
residuals of a cervical spine injury and assigned a 10 
percent rating thereto, pursuant to Diagnostic Codes 5285-
5290.  By June 1988 rating decision, the RO granted service 
connection for residual scars from halo and tongs and 
assigned a noncompensable rating thereto, pursuant to 
Diagnostic Code 7805.

The veteran disagreed with the noncompensable ratings 
assigned by the RO and in June 1990, he testified at a 
personal hearing regarding his claims.  With respect to his 
"halo" scars, he stated that he had developed a "knot" 
around the scar area which had to be cut away.  He also 
indicated that he worked as a welder and that the band of his 
welding helmet put pressure on his scars, causing headaches.  
He also stated that he had had headaches since his in-service 
injury and although he had had not been treated by a medical 
professional since service for his headaches, he stated that 
he self-medicated with pain relievers.  When asked if he 
experienced other sequelae such as blackouts or dizzy spells, 
the veteran denied such symptoms.  With respect to his 
abdomen scar, the veteran claimed that he experienced sharp 
pains in his stomach in the early morning, as well as 
occasional nausea.  He indicated that these symptoms resolved 
by the afternoon.  Regarding his thumb and leg scars, he 
stated that his hand and leg often cramped up.  

In a June 1990 statement, the veteran indicated that he 
currently experienced constant headaches, as well pain in the 
neck and shoulder; he attributed these symptoms to his in-
service injuries.  The veteran also indicated that since his 
in-service injuries, he was "extremely nervous" and often 
sick to his stomach.  He stated that he suffered from periods 
of depression and had recently been hospitalized for 
depression in 1989.  

By July 1990 letter, the RO contacted the veteran and asked 
him to provide additional information regarding his claim of 
service connection for headaches.  The veteran did not 
respond.

By November 1990 decision, the Board denied the veteran's 
claims for compensable ratings for scars of the abdomen, left 
thigh, back, left thumb, and head.

In August 1995, the veteran submitted his most recent claim 
for VA benefits.  Additional records obtained in support of 
his claims include a September 1988 private hospitalization 
report which shows that the veteran underwent excision of a 
mass in the right superauricular region.  It was noted that 
this mass had reportedly been present since removal of the 
halo in service and that the veteran wanted it removed.  No 
other pertinent complaints or abnormalities were recorded, 
including headaches, dizzy spells, seizures, a psychiatric 
abnormality, or a tender or painful scar.  On follow-up 
examination, he was doing well.  

In September 1989, the veteran was hospitalized for 
depression and a suicide attempt.  He complained of trouble 
sleeping, increased irritability, decreased appetite, and 
trouble coping with pressure at work.  Physical examination 
showed a scar on the nape of the neck and "a couple" of 
scars on the trunk and abdomen.  There was also a scar at the 
site of the previous colostomy.  The abdomen was soft and 
nontender.  The extremities were unremarkable with no 
neurological deficit.  The physical assessment was normal 
physical examination other than scars from previous injuries 
and surgery.  No other pertinent complaints or abnormalities 
were recorded, including headaches, dizzy spells, seizures, 
or a tender or painful scar.  With respect to psychiatric 
symptomatology, the veteran indicated that he did not want to 
talk about his problems.  The psychiatric assessments were 
alcohol abuse and adjustment disorder with anxiety and 
depression.  There was no overt thought or perceptual 
disorder present.

In October 1992, the veteran received emergency treatment 
after he sustained stab wounds to the groin and left neck in 
an altercation with one of his coworkers.  He reported that 
he had a history of previous stab wounds to the abdomen for 
which a temporary colostomy was required.  Physical 
examination showed a mature midline surgical scar and a left 
midline surgical scar.  No other pertinent complaints or 
abnormalities were noted, including headaches, dizzy spells, 
seizures, a psychiatric abnormality, or a tender or painful 
scar.  The veteran's new stab wounds were cleaned and closed 
and he was discharged in good condition.  

In January 1993, the veteran was treated for a low back 
injury.  Physical examination showed a well-healed surgical 
scar on the cervical spine.  Also noted were abdominal scars 
secondary to a stab wound.  No other pertinent complaints or 
abnormalities were recorded, including headaches, dizzy 
spells, seizures, a psychiatric abnormality, or a tender or 
painful scar.

In February 1996, the veteran was hospitalized after he 
threatened suicide during a period of heavy drinking.  
Physical examination on admission was unremarkable, including 
of the abdomen.  Neurological examination was within normal 
limits and hand grip strength was equal and strong 
bilaterally.  No other pertinent complaints or abnormalities 
were recorded, including headaches, dizzy spells, seizures, 
or a tender or painful scar.  The diagnoses were alcohol 
induced mood disorder, alcohol withdrawal symptoms, and 
alcohol dependency with physiologic dependence.  

September 1996 VA hospitalization records show that the 
veteran was hospitalized for treatment of alcohol and 
cannabis dependency.  On admission, he indicated that he 
began using alcohol and marijuana at age 13, but denied a 
history of delirium or seizures.  He admitted to a history of 
blackouts and morning tremors.  The veteran also reported a 
history of a head and neck injury in service and complained 
of chronic neck pain and headaches, relieved by Motrin.  He 
also stated that he sustained several stab wounds in service, 
including to the abdomen.  The veteran reported no current 
symptoms related to these stab wounds, but indicated that he 
had a history of decreased memory, sleep disturbance, crying 
spells, loss of appetite, heartburn, and depression.  
Physical examination showed the veteran's abdomen to be 
normal, nontender, and nondistended.  The veteran reported 
mild bilateral hand pain; the extremities had full range of 
motion.  A scar on the cervical spine area was noted and 
described as nontender.  Neurological and sensory examination 
was grossly intact.  He was afforded an additional 
neurological consultation in connection with his complaints 
of headaches accompanied by neck pain.  The impression was 
post-traumatic headache associated with neck pain; history is 
not compatible with migraine headaches.  Mental status 
examination showed appropriate affect, "pretty good" mood, 
no auditory or visual hallucinations or suicidal or homicidal 
ideation.  A CAT scan of the head was negative.  During his 
period of hospitalization, the veteran had two seizures.  An 
electroencephalogram was performed, and it was determined 
that the veteran's seizures were due to alcohol withdrawal.  

On VA medical examination in July 1997, the veteran reported 
numerous symptoms, including bad headaches, trouble sleeping, 
"bad nerves," and a short temper.  He registered no 
complaints regarding his scars.

In December 1997, the veteran underwent VA neurological 
examination.  He reported that in 1981, he fell down some 
steps, sustaining injuries to his head and neck.  He stated 
that he had experienced chronic headaches since 1995 and 
related these headaches to his in-service injury.  Objective 
examination showed that the veteran's station and gait were 
normal.  All of the cranial nerves were also within normal 
limits.  Facial sensory testing was intact to light touch and 
pin prick and motor system testing was normal.  Coordination 
was intact to finger to nose testing and pain and sensory 
tracts were intact.  After reviewing the veteran's medical 
records, the examiner diagnosed compression fracture of C6 
with loss of posterior stability at C5-6 interval, laceration 
of the scalp, headaches, and marijuana and alcohol abuse and 
dependency.  The examiner concluded that the veteran's 
headaches were not secondary to the in-service cervical spine 
or head injury due to the fact that they began five years 
after the occurrence of the accident.  The diagnoses on 
discharge included alcohol and cannabis dependency, status 
post head trauma, and chronic pain syndrome.  

On VA medical examination in December 1997, the veteran 
reported a history of a fall on his head with laceration to 
the scalp and subsequent aspiration of a hematoma without 
complication.  The veteran reported that his scar was 
entirely asymptomatic and that he had no cosmetic or 
functional residual from it, as well as no pain, itching, or 
other symptoms of any kind related to the scar.  Examination 
of the scar showed no tenderness, adherence, ulceration, 
underlying tissue loss, disfigurement, or inflammation.  The 
diagnosis was asymptomatic scar secondary to scalp 
laceration.

At his January 1999 Board hearing, he testified that he 
sustained a serious abdominal stab wound in service and, as a 
result, experienced acid indigestion in the mornings.  He 
indicated that he did not receive professional medical 
treatment for these symptoms; rather, he took Pepto-Bismol.  
He also claimed that the scar was "pretty tender."  
Regarding residuals of his left thumb scar, he stated that 
his hand sometimes "cramped up" for approximately 15 
minutes and that it occasionally felt numb.  During these 
episodes, he stated that he would massage his hand and the 
symptoms would resolve.  He stated that this condition had an 
adverse impact on his ability to work as he was unable to 
hold his welding tools.  The veteran also stated that he had 
headaches and blackouts, which he attributed to his in-
service head injury.  He stated that he had constant 
headaches and that these constant headaches had been present 
since the accident in 1980.  He indicated that he was unable 
to work as a welder any more due to his headaches.  He also 
stated that he experienced dizziness in the morning when he 
"[got] up too fast."  He stated that he was not receiving 
medical care for his bouts of dizziness.  Regarding his 
psychiatric disorder, the veteran stated that he had had 
anxiety and depression since his in-service accident.  He 
stated that he was not currently being treated for this 
condition.  

II.  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131.

Additionally, where a veteran served continuously for a 
period of ninety days or more during a period of war or 
during peacetime after December 31, 1946, and certain chronic 
diseases, (including psychoses), become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1998).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The U.S. Court of Appeals for Veterans Claims (formerly U.S. 
Court of Veterans Appeals) (Court) has held that lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  The Court has established the following 
rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Id.; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, the Court 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

of of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
Here, there is no indication that the veteran served in 
combat, nor does he so contend.  Accordingly, the Board finds 
that the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Dizzy spells

In this case, the veteran has claimed service connection for 
dizzy spells, which he claims developed as a result of his 
in-service head injury.  Initially, it is noted that the 
service medical records contain no notations whatsoever of 
dizzy spells.  At his January 1983 military separation 
medical examination, he denied a history of dizziness or 
fainting spells.

Likewise, the post-service medical records are completely 
negative for dizzy spells.  Neurological examinations have 
been consistently normal.  In fact, the only post-service 
evidence of dizzy spells is the veteran's own testimony.  At 
his January 1999 hearing, he stated that he experienced 
dizziness in the morning when he "[got] up too fast," but 
indicated that he had not received medical care for these 
bouts of dizziness.

In light of the foregoing, the Board must conclude that the 
veteran's claim of service connection for dizzy spells is not 
well grounded.  Not only is there no evidence of dizzy spells 
in service, there is no medical diagnosis of a current 
condition manifested by dizzy spells.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  Where, as here, there is no proof 
of a present disability, there can be no valid claim.  Id.  

Because he has not submitted a well grounded claim, VA does 
not have a statutory duty to assist him in developing facts 
pertinent to the claim.  Nonetheless, VA has an obligation to 
notify a veteran under section 5103(a) when the circumstances 
of the case put the Department on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make the claim 'plausible' and that such evidence had 
not been submitted with the application."  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  In this case, the RO 
has advised the veteran of the evidence necessary to 
establish a well grounded claim, and the veteran has not 
indicated the existence of medical evidence that has not 
already been obtained that would well ground his claim.  
Accordingly, there is no further duty on the part of VA to 
advise him of the evidence necessary to complete his 
application.  38 U.S.C.A. 5103.

Headaches

The veteran also claims entitlement to service connection for 
chronic headaches.  At his January 1999 hearing, he claimed 
that he has had constant headaches since his 1980 in-service 
head injury.  

In this case, the service medical records confirm that the 
veteran sustained a head injury in service and that he 
thereafter complained of headaches on one occasion 
thereafter.  While the service medical records thereafter do 
not show continued treatment for headaches or a medical 
diagnosis of chronic headaches, the Board finds that 
headaches are the type of disability to which lay observation 
is competent to identify their existence.  Savage, supra.  
Thus, the Board concludes that veteran's statements (without 
reference to their probative value) constitute evidence 
sufficient to establish that he had chronic headaches in 
service as well as post-service.  Given that the post-service 
record contains a diagnosis of headaches, the Board finds 
that the veteran's claim of service connection for headaches 
is well grounded.  Id.  

Consequently, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  Consistent with such duty, the RO requested all 
available service medical records and post-service medical 
evidence identified by the veteran in support of his claim.  
The veteran was also afforded a VA neurological examination 
in December 1997 at which the etiology of his claimed 
headaches was addressed.  

In view of the foregoing, the Board finds that all available, 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained or requested, to the 
extent possible and that the duty to assist the veteran has 
been satisfied.  38 U.S.C.A. § 5107(a).  Thus, the Board will 
now address the merits of the veteran's claim.

A review of the service medical records shows that in 
February 1981, the veteran complained of headaches.  However, 
the subsequent service medical records are negative for 
notations of headaches.  Moreover, at his January 1983 
military separation medical examination, the veteran denied 
frequent or severe headaches.  Likewise, his June 1986 
initial claim for VA benefit is silent for complaints of 
headaches, as is the August 1986 VA medical examination 
report and the September 1988 and September 1989 private 
hospitalization reports.

Thus, while the veteran testified in January 1999 that he has 
experienced constant headaches since 1980, the Board finds 
that his statements conflict directly with the service 
medical records and the post-service records dated through 
June 1990.  The Board finds that the contemporaneous evidence 
is far more probative that the veteran's recent testimony 
given in pursuit of VA compensation.  The contemporaneously 
completed records are entitled to an elevated degree of 
probative weight because they were completed at the time of 
these events and are trustworthy with respect to the 
veteran's physical complaints at the time they were recorded.  

Chronologically, the next notation of headache is a June 1990 
statement, again offered in support of a claim for VA 
benefits, in which he indicated that he currently experienced 
headaches which he attributed his in-service injury.  
However, the next notation of headaches is not for more than 
six years, at which time a September 1996 VA hospitalization 
summary which indicates that the veteran complained of 
chronic neck pain and headaches.  During this period of 
hospitalization, the veteran was afforded an additional 
neurological consultation in connection with his complaints 
of headaches.  The impression was post-traumatic headache 
associated with neck pain; history is not compatible with 
migraine headaches.  

At a December 1997 VA neurological examination, the veteran 
reported that he had experienced chronic headaches since 1995 
and related these headaches to his in-service injury.  After 
reviewing the veteran's medical records, however, the 
examiner concluded that the veteran's headaches were not 
secondary to the in-service cervical spine or head injury as 
they had not developed on a chronic basis until 1995.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for chronic headaches.  While one VA 
physician described the veteran's headaches as "post-
traumatic," he does not specifically state there is a causal 
relationship between headaches and the in-service accident.  
Moreover, the Board notes that there is no indication that 
the veteran's service medical records were available for his 
review in reaching any opinion.  Thus, it appears that this 
medical opinion is dependent upon historical inaccuracies 
presented by the veteran, including the fact that he has had 
recurrent headaches ever since his injury.  This opinion thus 
appears to be based on a history as related by the veteran 
and not the medical findings shown in the service records or 
the post-service evidence.  The Court has held that "[a]n 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993). 

As such, the Board finds that this medical statement is 
outweighed when compared to the December 1997 VA medical 
opinion indicating that the veteran's headaches were not 
related to the in-service injury.  This opinion was reached 
after a review of the veteran's claims folder, including his 
service medical records and the negative January 1983 
military separation medical examination report.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim of service connection for 
headaches.  The service medical records do not show chronic 
headaches, and the probative and persuasive evidence does not 
demonstrate a continuity of symptomatology since active 
service or a link between the veteran's headaches and his 
active service, any incident therein, or any service-
connected disability.  The Board also finds that the veteran 
has not presented or identified probative medical evidence 
indicating that his headaches were aggravated by any service-
connected disability.  Thus, the Board finds that the 
evidence is not evenly balanced and concludes that chronic 
headaches were not incurred during active military service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310(a).

An acquired psychiatric disability

The veteran has also claimed entitlement to an acquired 
psychiatric disability, stating that such condition developed 
in service as a result of his injuries therein.  In a June 
1990 statement, he explained that since his in-service 
injuries, he had felt "extremely nervous" and sick to his 
stomach.  

Initially, the Board notes that the service medical records 
are wholly negative for diagnoses of an acquired psychiatric 
disorder.  At his January 1983 military separation medical 
examination, psychiatric examination was normal and the 
veteran denied depression or excessive worry, as well as 
nervous trouble of any sort.

The post-service evidence is likewise negative for 
indications of a psychiatric disorder in close proximity to 
the veteran's period of active service.  For example, his 
June 1986 initial application for VA benefits is negative for 
complaints of a psychiatric disorder and VA medical 
examination in August 1986 was also negative for psychiatric 
abnormalities.

In fact, the first post-service evidence of psychiatric 
treatment is not until September 1989, more than six years 
after service, when the veteran was hospitalized for 
depression and suicidal ideation.  The psychiatric 
assessments at that time were alcohol abuse and adjustment 
disorder with anxiety and depression.  Additional post-
service medical evidence shows that the veteran was again 
hospitalized in February 1996 for after he threatened suicide 
during a period of heavy drinking.  The diagnoses included 
alcohol induced mood disorder and alcohol dependency.  At a 
VA medical examination in December 1997, the diagnoses 
included alcohol and cannabis dependency.

However, while the post-service medical evidence contains 
notations of a psychiatric disorder (adjustment disorder and 
depression), none of this evidence relates any current 
psychiatric condition to the veteran's service, any incident 
therein, any service-connected disability, or any reported 
continuous symptomatology.  Thus, the claim of service 
connection for an acquired psychiatric disorder is not well 
grounded.  

In reaching this decision, the Board has considered the fact 
that the veteran received alcohol counseling in service and 
that the post-service medical record contains numerous 
notations of alcohol dependence.  However, the veteran has 
not claimed service connection for alcohol abuse.  Moreover, 
VA General Counsel has held that the law "plainly and 
unambiguously" prohibits the payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse (i.e. a "substance-abuse disability), regardless 
of whether a claimant seeks to establish service connection 
on the grounds that a substance abuse disability was directly 
incurred in service or proximately due to or the result of a 
service connected disease or injury."  VA O.G.C. Prec. Op. 
No. 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31,263 (1998).  The 
Board is bound by opinions of the VA General Counsel. 38 
U.S.C.A. § 7104.

Because he has not submitted a well grounded claim, VA does 
not have a statutory duty to assist him in developing facts 
pertinent to the claim.  Moreover, the record shows that the 
RO has advised the veteran of the evidence necessary to 
establish a well grounded claim, and the veteran has not 
indicated the existence of medical evidence that has not 
already been obtained that would well ground his claim.  
Accordingly, there is no further duty on the part of VA to 
advise him of the evidence necessary to complete his 
application.  38 U.S.C.A. 5103.

III.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1998), 
slightly disfiguring scars of the head, face, or neck warrant 
a noncompensable evaluation.  A 10 percent rating requires 
that these scars be moderately disfiguring.  A 30 percent 
evaluation requires evidence of severe scarring, productive 
of a marked and unsightly deformity of the eyelids, lips or 
auricles.  

Other rating criteria pertaining to scars provide a 10 
percent rating for superficial scars which are poorly 
nourished, with repeated ulceration, and superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Codes 7303, 7304 (1998).  

Scars may also be rated on the basis of limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1998).

Residuals of stab wounds to the left thigh, back, and left 
thumb

The veteran has claimed entitlement to compensable ratings 
for residuals of stab wounds to the left thigh, back, and 
left thumb.  As set forth above, a compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration; that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. § 
4.118, Codes 7803, 7804, 7805 (1998). 

In this case, however, the veteran does not claim that any 
residual scar of the left thigh, back, or thumb is tender, 
painful, poorly nourished, or was ever ulcerated.  Moreover, 
none of the medical evidence of record shows any such 
symptoms.  Since his separation from service, in fact, these 
scars have been consistently described as well-healed, 
nonadherent, and nontender.  In sum, there is no evidence 
whatsoever (objective or subjective) that these scars are 
tender, painful, poorly nourished, or ulcerated.  Thus, there 
is no basis on which to assign a compensable rating under 38 
C.F.R. § 4.118, Diagnostic Codes 7803 or 7804.

Likewise, there is no medical evidence whatsoever that the 
veteran's stab wounds scars of the left thigh, back, and left 
thumb result in any limitation of function.  At the veteran's 
initial VA medical examination in August 1986, it was 
determined that these scars were well healed and of "no 
medical significance."  The subsequent post-service medical 
evidence is entirely negative for complaints or findings of 
functional limitation attributable to the veteran's scars.  

While the veteran has recently asserted (at his January 1999 
hearing) that his left hand occasionally cramps due to his 
thumb scar, as a layman, he is not competent to express an 
opinion requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case, the record fails to 
show that the veteran's complaints of cramping in the left 
hand are attributable to his service-connected thumb scar.  
Id.  By history and currently, there is no indication of 
functional impairment attributable to the veteran's left leg, 
back, and left thumb scars which supports a compensable 
rating for these disabilities.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Residual scars about the hairline

For similar reasons, the Board finds that a compensable 
rating for scars about the hairline is not warranted.  Again, 
the veteran does not contend, nor does the medical evidence 
show, that these scars, in and of themselves, are 
disfiguring, tender, painful, poorly nourished, or repeatedly 
ulcerated.  Since his separation from service, these scars 
have been described as well-healed and nontender.  In sum, 
there is no evidence whatsoever (objective or subjective) 
that these scars are disfiguring, tender, painful, poorly 
nourished, or ulcerated.  Thus, there is no basis on which to 
assign a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 or 7804.

Rather, the apparent basis of the veteran's claim is that he 
experiences headaches due to these scars.  Again, however, 
there is no competent medical evidence of record which 
attributes the veteran's headaches to the halo scars.  In 
fact, the December 1997 VA medical examination report 
indicates that the veteran's headaches are unrelated to his 
in-service injury.  There is no other indication of record 
that the veteran's halo scars are productive of any 
functional impairment.  The veteran's lay assertions, 
standing alone, do not provide a basis on which to assign a 
compensable evaluation under Diagnostic Code 7805.

In reaching its decisions with respect to the veteran's 
scars, the Board has also determined that the clinical 
presentation of these disabilities is neither unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1)(1998).  
The record does not reflect frequent periods of 
hospitalization because of his service-connected scars, nor 
does it show interference with employment to a degree greater 
than that contemplated by the regular schedular standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for headaches, dizzy spells and an 
acquired psychiatric disorder is denied.

A compensable rating for residuals of stab wounds to the left 
thigh, back, and left thumb, and residual scars about the 
hairline, is denied.


REMAND

The veteran has also claimed service connection for a seizure 
disorder which he contends developed as a result of his 1980 
in-service head injury.  At his January 1999 Board hearing, 
the veteran testified that his seizure disorder first 
developed when he was hospitalized for alcohol and marijuana 
detoxification.  He stated that during this period of 
hospitalization, he experienced two seizures.  

The record contains a September 1996 VA hospitalization 
report which shows that the veteran had two seizures while 
hospitalized for treatment of alcohol and cannabis 
dependency.  However, after neurological evaluation, 
including an electroencephalogram, it was felt that the 
veteran's seizures were due to alcohol withdrawal.  

At his January 1999 hearing, the veteran indicated that, 
while he had been advised during a period of hospitalization 
that his seizures were due to withdrawal symptoms, he 
indicated that he did not agree with the diagnosis.  He 
explained that he had been involuntarily withdrawn from 
alcohol in 1985 during a period of incarceration and that he 
had experienced no such seizures at that time.  He further 
indicated that he had continued to experience regular 
seizures and that he was currently treated at the McGuire VA 
Medical Center (MC) in Richmond.  He stated that he was soon 
scheduled to undergo MRI examination there for diagnostic 
purposes.  A review of the claims folder indicates that such 
records have not yet been associated with the claims folder.  

The veteran is advised that as the record currently stands, 
there is no competent medical evidence of a currently-
diagnosed chronic seizure disorder or a link between any such 
disorder and military service, any incident therein, or any 
service-connected disability.  The Court has held that if a 
veteran fails to submit evidence showing that his claim is 
well grounded, VA is under no duty to assist him in any 
further development of the claim.  Epps, supra.  

However, dependent on the facts of the case, VA may have a 
duty to notify him of the evidence needed to support his 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App. 69, 79 (1995).  Here, the veteran has indicated 
that he was receiving treatment at a VA facility for a 
seizure disorder and that he was scheduled to undergo further 
diagnostic testing regarding this condition.  As noted, 
records of this treatment examination are not currently 
attached to the claims folder.  The Court has held that VA 
treatment records are constructively included within the 
record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, if records of VA treatment are material to the issue on 
appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Id.

Regarding the claim of entitlement to an increased rating for 
residuals of a cervical spine injury, the Board finds that it 
is well grounded pursuant to 38 U.S.C.A. § 5107.  This 
finding is based on the veteran's evidentiary assertions 
concerning the severity of his symptomatology.  King v. 
Brown, 5 Vet. App. 19 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Since this is a well-grounded claim, VA has 
a duty to assist him in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.  The fulfillment of the 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
rating of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the veteran most recently underwent a VA 
medical examination in conjunction with his claim in July 
1997.  However, the Board finds that this examination in 
inadequate for rating purposes.  This finding is based on the 
examiner's statement that "[n]o statement can be made at 
this time in accordance with the Deluca memorandum in the 
opinion of the examiner because it would be pure 
speculation."  The Court has held that examinations on which 
the rating decisions are based must adequately portray the 
extent of functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Thus, the Board concludes that 
another medical examination is necessary to address this 
issue.  

The veteran has also claimed entitlement to a compensable 
rating for residuals of a stab wound to the abdomen with 
history of colostomy.  The veteran most recently underwent a 
VA medical examination in December 1997; however, specific 
findings were not recorded regarding the veteran's abdomen 
scar.  At his January 1999 hearing, the veteran described 
this scar as "pretty tender."  He also indicated that he 
experienced acid indigestion-like symptoms on a daily basis.  
In view of the veteran's assertions, the Board finds that a 
thorough and contemporaneous medical examination is 
warranted.  Green, 1 Vet. App. at 124.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records of 
treatment pertinent to his claims of 
service connection for a seizure disorder 
and increased ratings for a cervical 
spine disability and residuals of a stab 
wound to the abdomen.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
the veteran's complete treatment records 
from all sources identified (which have 
not been previously secured).  

2.  Regardless of the veteran's response, 
the RO should contact the Hunter Holmes 
McGuire VAMC and request copies of all 
treatment records pertaining to the 
veteran since September 1996.

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA orthopedic examination.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The 
examiner is requested to identify all 
residuals of the in-service fracture of 
cervical spine and comment on the 
severity of those residuals.  The 
examiner should also comment on the 
existence of any functional loss due to 
pain, or any weakened movement, excess 
fatigability, incoordination, or pain on 
movement of the veteran's cervical spine.

4.  The veteran should also be afforded a 
VA gastrointestinal examination.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  The 
examiner should be requested to describe 
the location and size of the veteran's 
abdominal scar and comment on the 
presence or absence of poor nourishment, 
ulceration, or tenderness or pain on 
objective demonstration.  The examiner 
should also be requested to review the 
veteran's claims folder, with particular 
attention to the service medical record 
pertaining to the in-service abdominal 
wound, and express an opinion as to 
whether it is at least as likely as not 
that the veteran's in-service wound 
resulted in any current functional 
impairment, including gastrointestinal 
complaints.

5.  Then, the case should be reviewed by 
the RO, including consideration of 
whether 38 C.F.R. §§ 4.40 and 4.45 apply 
to the service-connected cervical spine 
disability.  The RO should also 
specifically document consideration of 38 
C.F.R. §§ 3.321(b)(1), where appropriate.  
Floyd v. Brown, 9 Vet. App. 88 (1996) 
(the Board is precluded from assigning an 
extraschedular rating in the first 
instance).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
review.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 
- 26 -


- 1 -


